DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on April 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Status
In the Preliminary Amendment filed April 12, 2021, claims 1-27 were canceled and [new] claims 28-47 have been presented for consideration.  Claims 28-47 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-32, 36-42 and 46 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drees et al., US Patent No. 8,731,724 (patented May 20, 2014, hereinafter DREES).

Claims 1-27 (Canceled)

As per claim 28 (New), DREES teaches of a computer for remote diagnostic analysis of a heating, ventilation and air  conditioning (HVAC) system that includes HVAC equipment and that is configured to provide conditioned air to an environment, the computer comprising digital circuitry configured to implement a server (see fig. 1B and 3; col. 3, line 43 through col. 4, line 16; and col. 14, lines 20-27: HVAC system provides a computer-implemented method for remote management, control and testing of the system via a GUI, wherein the HVAC system consist of heating and cooling components, along with sensors and assessment equipment to monitor and test operations both locally and via remote implementation) configured to at least:
receive over the network from the HVAC system, conditions of at least one of the HVAC system or the environment recorded during operation of the HVAC system (see fig. 1 and col. 3, lines 43-57 and col. 23, lines 31-64: the combination of an HVAC system and smart network use multiple sensors, cameras and monitoring devices to capture environmental data, which is subsequently employed by the smart building system (or designated remote servers) for operational analysis);
perform a root cause analysis of the conditions to identify a cause of a fault condition at the HVAC system (see col. 4, lines 1-16 and col. 26, lines 50-67: smart system analyzes captured data to further evaluate operational parameters and determine potential fault conditions using a variety of techniques (e.g., statistical and comparable analysis, prediction analysis, etc.));
make a determination that the cause of the fault condition is fixable or unfixable by a user of the HVAC system (see col. 12, lines 34-54 and col. 14, line 44 through col. 15, line 14: system assesses the faulty condition and provide detailed related to the issue (e.g., problem, cost to fix, energy loss due to condition, repair details, etc.); and
perform one or more operations to address the cause of the fault condition based on the determination, the one or more operations including sending a notification to the HVAC system over the network for on-site display to the user (see col. 13, lines 43-64: the assessment engine sends system feedback via a user interface), the notification including at least one of the fault condition (see col. 12, lines 34-54: diagnostics provide details relative to faulty component(s) and/or cause of the fault (e.g., faulty component, loose damper, etc.)), the cause of the fault condition (see col. 13, lines 43-64: via the displayed user interface, the system sends the probable cause of faults based on diagnostics received), or the HVAC equipment at the cause of the fault condition (see col. 12, lines 34-54: system determines the problem and designates faulty condition)).

As per claim 29 (New), DREES further teaches of the computer of claim 28, wherein the HVAC system further includes a controller in operable communication with the HVAC equipment, and wherein the conditions are received from the controller, and the notification is sent to the controller for on-site display to the user (see col. 26, lines 1-17 and col. 28, lines 1-22: the controller provides HVAC diagnostic information to the user via GUI services, wherein the controller interfaces with a building smart system capable of providing data remotely and/or at the HVAC site).

As per claim 30 (New), DREES further teaches of the computer of claim 28, wherein the conditions are received at the computer responsive to the fault condition reported at the HVAC system, and the digital circuitry is configured to implement the server further configured to receive an indication of the fault condition to cause the computer to perform the root cause analysis of the conditions (see col. 13, lines 43-64 and col. 28, lines 1-22: when faulty conditions are determined following a system diagnostic review, the user is informed of possible fault conditions).

As per claim 31 (New), DREES further teaches of the computer of claim 28, wherein the root cause analysis is performed using diagnostic test logic located at the HVAC system (see col. Col. 26, lines 50-65 and 43, lines 5-29: a variety of tests are employed in determining the cause of fault).

As per claim 32 (New), DREES further teaches of the computer of claim 28, wherein the server configured to perform the root cause analysis includes the server configured to:
send a control signal to the HVAC system to cause the HVAC system to perform a diagnostic test (see col. 12, lines 6-33: system provides continual monitoring to further detect any anomalies during performance, wherein the integrated controller may receive a request based on activity);
receive a result of the diagnostic test from the HVAC system (see col. 12, lines 6-33: as a result of the testing, the system may detect a fault condition which requires maintenance and/or immediate attention (e.g., alert message, redirect operations, etc.)); and
analyze the result to identify the at least one of the fault condition, the cause of the fault condition, or the HVAC equipment at the cause of the fault condition (see col. 12, lines 34-54 and col. 14, line 44 through col. 15, line 14; col. 13, lines 43-64: via the displayed user interface, the system sends the probable cause of faults based on diagnostics received, and provides a report of possible solutions along with cost assessments).

As per claim 36 (New), DREES further teaches of the computer of claim 28, wherein the server configured to perform the one or more operations further includes the server configured to send a lockout signal to the HVAC system to cause a lockout of the HVAC system, or only the HVAC equipment at the cause of the fault condition (see col. 12, lines 34-54: upon determining fault conditions, system prevents activity relative to faulty conditions (e.g., broken damper, the system prevents damper usage) by altering operations and preventing operations allied faulty elements).

As per claim 37 (New), DREES further teaches of the computer of claim 36, wherein the lockout signal is sent to cause the lockout of only the HVAC equipment at the cause of the fault condition, the HVAC system enabled to continue operation with reduced functionality (see  col. 12, lines 34-54:  upon identifying faults, the system details conditions and provide information noting the condition, adverse performance conditions resulting from the fault, and adjust/re-direct activity to work-around fault conditions).

As per claim 38 (New), DREES teaches of a method for remote diagnostic analysis of a heating, ventilation and air conditioning (HVAC) system that includes HVAC equipment (see ) and that is configured to provide conditioned air to an environment, the method comprising at a server computer connected to the HVAC system over a network (see fig. 1B and 3; col. 3, line 43 through col. 4, line 16; and col. 14, lines 20-27: HVAC system provides a computer-implemented method for remote management, control and testing of the system via a GUI, wherein the HVAC system consist of heating and cooling components, along with sensors and assessment equipment to monitor and test operations both locally and via remote implementation):
receiving over the network from the HVAC system, conditions of at least one of the HVAC system or the environment recorded during operation of the HVAC system HVAC system in combination with a smart networked system, employs the use of multiple sensors, cameras and monitoring devices to capture environmental data, which is used by the smart building system (or designated remote servers) for analysis);
performing a root cause analysis of the conditions to identify a cause of a fault condition at the HVAC system (see col. 4, lines 1-16 and col. 26, lines 50-67: smart system analyzes captured data to further determine potential fault conditions using a variety of techniques (e.g., statistical and comparable analysis, prediction analysis, etc.));
making a determination that the cause of the fault condition is fixable or unfixable by a user of the HVAC system (see col. 12, lines 34-54 and col. 14, line 44 through col. 15, line 14: system assesses the faulty condition and provide detailed related to the issue (problem, cost to fix, energy loss due to condition, repair details, etc.)); and
performing one or more operations to address the cause of the fault condition based on the determination, the one or more operations including sending a notification to the HVAC system over the network for on-site display to the user (see col. 13, lines 43-64: the assessment engine sends system feedback via a user interface), the notification including at least one of the fault condition (see col. 12, lines 34-54: diagnostics provide details relative to faulty component(s) and/or cause of the fault (e.g., faulty component, loose damper, etc.)), the cause of the fault condition (see col. 13, lines 43-64: via the displayed user interface, the system sends the probable cause of faults based on diagnostics received), or the HVAC equipment at the cause of the fault condition (see col. 12, lines 34-54: system resolved the problem and designates faulty condition).

As per claim 39 (New), DREES further teaches of the method of claim 38, wherein the HVAC system further includes a controller in operable communication with the HVAC equipment, and wherein the conditions are received from the controller, and the notification is sent to the controller for on-site display to the user (see col. 26, lines 1-17 and col. 28, lines 1-22: the controller provides HVAC diagnostic information to the user via GUI services, wherein the controller interfaces with a building smart system capable of providing data remotely and/or at the HVAC site).

As per claim 40 (see ), DREES further teaches of the method of claim 38, wherein the conditions are received at the server computer responsive to the fault condition reported at the HVAC system, and the method further comprises the server computer receiving an indication of the fault condition to cause the server computer to perform the root cause analysis of the conditions (see col. 13, lines 43-64 and col. 28, lines 1-22: when possible fault conditions are determined following a system diagnostic operations, the user is informed of possible fault conditions).

As per claim 41 (New), DREES further teaches of the method of claim 38, wherein the root cause analysis is performed using diagnostic test logic located at the HVAC system (see col. Col. 26, lines 50-65 and 43, lines 5-29: a variety of test are employed in determining the cause of fault).

As per claim 42 (New), DREES further teaches of the method of claim 38, wherein performing the root cause analysis includes:
sending a control signal to the HVAC system to cause the HVAC system to perform a diagnostic test (see col. 12, lines 6-33: system provides continual monitoring to further detect any anomalies during performance, wherein the integrated controller may receive a request based on activity);
receiving a result of the diagnostic test from the HVAC system (see col. 12, lines 6-33: as a result of the testing, the system may detect a fault condition which requires maintenance and/or immediate attention (e.g., alert message, redirect operations, etc.)); and
analyzing the result to identify the at least one of the fault condition, the cause of the fault condition, or the HVAC equipment at the cause of the fault condition (see col. 12, lines 34-54 and col. 14, line 44 through col. 15, line 14; col. 13, lines 43-64: via the displayed user interface, the system sends the probable cause of faults based on diagnostics received, and provides a report of possible solutions along with cost assessments).

As per claim 46 (New), DREES further teaches of the method of claim 38, wherein performing the one or more operations further includes sending a lockout signal to the HVAC system to cause a lockout of the HVAC system, or only the HVAC equipment at the cause of the fault condition (see col. 12, lines 34-54: upon determining fault conditions, system prevents activity relative to faulty conditions (e.g., broken damper, the system prevents damper usage).

As per claim 47 (New), DREES further teaches of the method of claim 46, wherein the lockout signal is sent to cause the lockout of only the HVAC equipment at the cause of the fault condition, the HVAC system enabled to continue operation with reduced functionality (see (see  col. 12, lines 34-54:  upon identifying faults, the system details conditions and provide information noting the adverse performance conditions resulting from the fault, and alters activity to work-around the error condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33-35 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over DREES, in view of Arensmeier et al., US Patent Application Publication No. 2014/0074730 (published March 13, 2014, hereinafter ARENSMEIER).

As per claim 33 (New), DREES teaches of a system and method which continually monitors system activity and performs diagnostic tests to determine faults during operation, provide reports to notify of potential issues and any corrective action (e.g., maintenance/service requirements) and/or alter operations based on determined conditions (see col. 12, lines 6-33).  However, DREES fail to teach of the computer of claim 28, wherein when the determination is that the cause of the fault condition is fixable by the user.
Like DREES, ARENSMEIER focuses on a system which supports remote monitoring and diagnostic operations, resulting in a diagnostic report of system conditions, faults and potential fixes.  However, ARENSMEIER further teaches of a system which classify the level of repair and the expertise required to service the determined condition (see par. 19, 27, 61 and 146).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of AREINSMEIER’s system and computer-implemented method of categorizing the serviceable condition of a fault, with DREES’s system and method of detailing determined fault conditions, to inform the user of the degree of damage and/or fault errors related to error conditions and providing feedback on the qualifications needed to fix the problem, providing a [user-centric] roadmap for correcting potential issues.	
		
As per claim 34 (New), DREES teaches of a system and method which continually monitors system activity and performs diagnostic test to determine system faults and provide detail reports to inform of potential issues and corrective actions and/or alter operations based on conditions (see col. 12, lines 6-33).  However, DREES fail to teach of the computer of claim 28, wherein when the determination is that the cause of the fault condition is unfixable by the user, the server configured to perform the one or more operations further includes the server configured to send a second notification to dispatch a technician to address the cause.
ARENSMEIER teaches of a system which supports remote monitoring and diagnostic operations, resulting in a diagnostic report of system conditions, faults and potential fixes, wherein based on the severity of the fault, the system initiates service request from qualified technician to address the fault condition (see par. 19, 27 and 61). 
It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of AREINSMEIER’s system and computer-implemented method of requesting a professional technician based on the condition of a determined fault, with DREES’s system and method of determining fault conditions and providing details of the conditions, to inform the service technician/user the degree of damage and/or fault errors related to error conditions, and providing a roadmap for correcting the problem(s).

As per claim 35 (New), the combination of DREES and ARENSMEIER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ARENSMEIER further teaches of the computer of claim 34, wherein the server configured to perform the root cause analysis includes the server configured to cause the HVAC system to perform a diagnostic test, and receiving a result of the diagnostic test from the HVAC system, and the second notification to dispatch the technician includes at least a portion of the result of the diagnostic test (see par. 19, 27 and 61: based upon the severity of the fault condition, requesting professional assistance to correct the problem and notifying the service responder of the faulty condition).

As per claim 43 (New), the combination of DREES and ARENSMEIER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ARENSMEIER further teaches of the method of claim 38, wherein when the determination is that the cause of the fault condition is fixable by the user, performing the one or more operations further includes identifying a corrective action to address the cause of the fault condition, the notification sent from the server computer to the HVAC system further including an indication of the corrective action (see par. 19, 27, 61 and 146: categorizing the level/degree of a determined fault and notifying the user/service personnel of the condition).

As per claim 44 (New), the combination of DREES and ARENSMEIER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ARENSMEIER further teaches of the method of claim 38, wherein when the determination is that the cause of the fault condition is unfixable by the user, performing the one or more operations further includes sending a second notification to dispatch a technician to address the cause, the notification sent from the server computer to the HVAC system further including an indication of the second notification (see par. 19, 27 and 61: upon determining the nature of the fault condition and the level of expertise required to fix the problem, notifying a determined professional/servicing organization to address the problem (e.g., service/maintenance request)).

As per claim 45 (New), the combination of DREES and ARENSMEIER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ARENSMEIER further teaches of the method of claim 44, wherein performing the root cause analysis includes causing the HVAC system to perform a diagnostic test, and receiving a result of the diagnostic test from the HVAC system, and the second notification to dispatch the technician includes at least a portion of the result of the diagnostic test (see par. 19, 27 and 61: based upon the severity of the fault condition, requesting professional assistance to correct the problem and notifying the service responder of the faulty condition).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blair, US Patent Application Publication No. 2017/0314797, Stewart, US Patent Application Publication No. 2016/0370023, and the balance of references cited in the attached PTO Form-892, focus on various method for remotely managing HVAC systems and associated resources, wherein an assortment of sensors, components and smart analytical systems are used to monitor environmental activity, perform diagnostic analysis on operational characteristics of HVAC systems and determine potential issues/faults, recognize the problem(s), provide reports detailing concerns and alter system operations to maintain uptime when the system is in a fault condition.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

	/MOHAMMAD ALI/            Supervisory Patent Examiner, Art Unit 2119